Title: Thomas Eston Randolph to Thomas Jefferson, 24 June 1819
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton 24th June 1819
          
          I sincerely regret that it is not in my power at this moment to say I am prepared to discharge the debt due to you from the Mill—I have large sums of mony due to me from some of the most respectable and opulent men in this County—they tell me they cannot possibly assist me until they can get their wheat to market—the Rent either in Flour or mony shall be in Richmond by the 3d of July at the latest—and I will use every possible exertion to pay you the balance which may be due—& will certainly see you in a day or two—I pray you to accept assurance of my sincere regards—
          
            Thos Eston Randolph
          
        